Order entered January 7, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00717-CV

                           F 1 CONSTRUCTION, INC., Appellant

                                               V.

               PHILLIP W. BANZ AND MARCOS GUTIERREZ, Appellees

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-01308-2018

                                           ORDER
        The reporter’s record in this appeal was requested July 11, 2019 and was due to be filed

October 12, 2019. To date, it has not been filed. Accordingly, we ORDER Denise Y. Condran,

Official Court Reporter of County Court at Law No. 4, to file the record no later than January 28,

2020.

        We DIRECT the Clerk of the Court to send a copy of this order to the Honorable David

D. Rippel, Presiding Judge of County Court at Law No. 4; Ms. Condran; and, the parties.

                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE